Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Kim Fai Solar Energy Technology Co., Ltd We have audited the accompanying balance sheets of Kim Fai Solar Energy Technology Co., Ltd. (the “Company”) as of December 31, 2009 and 2008, and the related statements of operations, stockholders’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in thefinancial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, based on our audits, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the years then ended in conformity with the U.S. generally accepted accounting principles. /s/ Goldman Kurland and Mohidin, LLP Goldman Kurland and Mohidin, LLP Encino, California December 30, 2010 SHENZHEN KIM FAI SOLAR ENERGY TECHNOLOGY COMPANY LIMITED BALANCE SHEETS DECEMBER 31, 2 ASSETS CURRENT ASSETS Cash & equivalents $ $ Accounts receivable, net Other receivables VAT receivable Inventory Deferred tax asset - Total current assets PROPERTY AND EQUIPMENT, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities and other payables Due to shareholders - Taxes payable Dividends payable - Total current liabilities CONTINGENCIES AND COMMITMENTS STOCKHOLDERS' EQUITY (DEFICIT) Paid in capital Statutory reserve Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ - - 1 SHENZHEN KIM FAI SOLAR ENERGY TECHNOLOGY COMPANY LIMITED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME YEARS ENDED DECEMBER 31, Net sales $ $ Cost of goods sold Gross profit (loss) ) Operating expenses Selling General and administrative Total operating expenses Income (loss) from operations ) Non-operating income (expenses) Interest income Interest expense ) ) Total non-operating expenses ) ) Income (loss) before income tax ) Income tax expense (benefit) ) Net income (Loss) ) Other comprehensive item Foreign currency translation gain (loss) ) Comprehensive Income (loss) $ $ ) 2 SHENZHEN KIM FAI SOLAR ENERGY TECHNOLOGY COMPANY LIMITED STATEMENTS OF CASH FLOWS YEARS ENDED DECEMBER 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization (Increase) decrease in current assets: Accounts receivable ) Other receivables - Inventory ) ) Increase (decrease) in current liabilities: Accounts payable ) Accrued liabilities and other payables Taxes payable ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Due to (repayment to) shareholders ) Capital contribution - Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE CHANGE ON CASH & EQUIVALENTS NET INCREASE (DECREASE) IN CASH & EQUIVALENTS ) CASH & EQUIVALENTS, BEGINNING OF YEAR CASH & EQUIVALENTS, END OF YEAR $ $ Supplemental disclosures of cash flow information: Cash paid for interest expense $
